NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    15-50405

                Plaintiff-Appellee,             D.C. No. 2:14-cr-00571-AB-3

 v.
                                                MEMORANDUM*
CARLOS ANTONIO CERVANTES,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   André Birotte, Jr., District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Carlos Antonio Cervantes appeals from the district court’s judgment and

challenges the 78-month sentence imposed following his guilty-plea conviction for

conspiracy to possess with intent to distribute marijuana, in violation of 21 U.S.C.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(a)(1), (b)(1)(C), and 846. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Cervantes contends that he is entitled to resentencing under United States v.

Quintero-Leyva, 823 F.3d 519 (9th Cir. 2016), because the district court did not

consider the 2015 amendment to the minor role guideline, U.S.S.G. § 3B1.2, when

evaluating his request for a minor role reduction. We decline to remand because

the record reflects that the district court considered the amendment in concluding

that Cervantes and his two co-conspirators were not entitled to a minor role

adjustment. The record makes clear that the court would not reach a different

conclusion if Cervantes’s case were remanded.

      AFFIRMED.




                                         2                                     15-50405